Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2020, 05/08/2020 was filed after the mailing date of the application on 04/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 17 MORE rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the cathode of claim 13" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  From the wording of the claim, the examiner has interpreted claim 15 to be dependent from claim 14 instead of 13.

Claim 17 recites the limitation "the solid secondary battery of claim 15" and “the solid electrolyte” in line 1 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  From the wording of the claim, the examiner has interpreted claim 17 to be dependent from claim 16 instead of 15.

Claim 18 recites the limitation "the oxide-containing solid electrolyte" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  From the wording of the claim, the examiner has interpreted claim 18 to be dependent from claim 17 instead of 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0190641 (Lee).
With respect to claims 1, 2, 4, 5, and 14, Lee teaches a lithium secondary battery comprising an electrolyte (PP 0049) which is disposed between a cathode and an anode (PP 0023-0026). The cathode may include an electrolyte (PP 0203) [claim 14], which would form a cathode hybrid electrolyte.  The electrolyte comprising a polymer having repeating units represented by Formula 2:

    PNG
    media_image1.png
    239
    126
    media_image1.png
    Greyscale

wherein R1 to R3 each independently represent hydrogen, an unsubstituted or substituted C1-C20 alkyl group, an unsubstituted or substituted C1-C2- heteroalkyl group, or an unsubstituted or substituted C6-C20 aryl group.  X may be a substituted or unsubstituted C6-C20 arylene group.  Rf may be fluorine (PP 0007-0014) which reads on Formula 1 of claim 1, Formula 2 of claim 2, Formula 4 of claim 4, and Formula 6-1 of claim 5 when R1 to R3 are hydrogen, X is a C6 arylene, and Rf is fluorine.  The degree of polymerization is about 2 to 5,000, which overlaps applicant’s claimed range.  The electrolyte my further comprise an ionic liquid (PP 0020). The battery may be an all-solid battery (PP 0122).
With respect to claim 3, the electrolyte may further comprise a lithium salt (PP 0126).
With respect to claims 8-11, the ionic liquid may be N-methyl-N-propylpyrrolidinium bis(trifluoromethanesulfonyl)imide (PP 0117) which has the structure:

    PNG
    media_image2.png
    173
    647
    media_image2.png
    Greyscale
.
Which is Formula 30 of claim 11, and reads on the broader formulas of claims 8, 9, and 10.
With respect to claim 12, the lithium salt may be LiPF6, LiBF4, LiCF3SO3, Li(CF3SO2)2N, or LiC4F9SO3 (PP 0241).  The lithium salt ay be used in a 1.3 molar (M) (moles/liter) amount (PP 0294).
With respect to claim 15, the cathode comprises cathode active material particles (PP 0202).  The electrolyte is disposed between the cathode and anode (PP 0026), which would be on the surface of the cathode active material layer. 
With respect to claim 16, the electrolyte may be used in an all-solid battery (PP 0122) comprising a cathode, an anode, and an electrolyte disposed between (PP 0024-0026).
With respect to claims 17 and 18, the electrolyte may further comprise an inorganic particle, such as BaTiO3 (PP 0019) which is the oxide-containing solid of the instant claims. 
With respect to claim 19, the cathode active material may be lithium nickel cobalt manganese oxide or lithium nickel cobalt aluminum oxide (PP 0216).  The anode active material may be a carbon material, such as amorphous carbon or crystalline carbon (PP 0228-0229).
With respect to claim 20, Lee teaches that the cathode may be formed by coating a cathode active material on a metal current collector (PP 0224).  The electrolyte may be formed by coating a layer (PP 0153).  Polymerization is performed by applying heat or light (PP 0157).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2016/0190641 (Lee).
With respect to claim 6, Lee fails to teach the amount of the ion conductor based on 100 parts by weight of the lithium salt.  The amount of the Formula 1 (ion conductor) in the polymer is about 0.2 mol to 0.9 mol based on 1 mol of the second unit in the polymer (PP 0064).  The lithium salt may be added in an amount to improve the ionic conductivity (PP 0102).  One of ordinary skill in the art would be led to find the amount of lithium salt which improves the ionic conductivity of the electrolyte, which would reasonably fall within the amount in view of the ion conductor as claimed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.  
With respect to claim 7, Lee fails to teach the amount of the ionic liquid based on 100 parts by weight of the lithium salt.  Lee teaches that the liquid is present in an amount of 5 parts by weight to 40 parts by weight based on 100 parts by weight of the polymer electrolyte (PP 0118). The lithium salt may be added in an amount to improve the ionic conductivity (PP 0102).  One of ordinary skill in the art would be led to find the amount of lithium salt which improves the ionic conductivity of the electrolyte, which would reasonably fall within the amount in view of the ionic liquid as claimed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims. 
With respect to claim 13, Lee fails to teach the ion conductivity and lithium ion mobility of the cathode. However because the cathode is made from the same chemical components and used in the same manner, one or ordinary skill in the art would expect the unmeasured properties would also be substantially similar. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Products of identical chemical composition can not have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/Examiner, Art Unit 1724